             Case 7:20-cv-00251 Document 1 Filed 10/27/20 Page 1 of 13




                                                    WESTERN DISTRICT OF TEXAS
UNITED STATES DISTRICT COURT
                                                     MIDLAND/ODESSA DIVISION


NICHOLAS KENNEDY, Individually§
                              §
and On Behalf of All Others Similarly
Situated,                     §
                              §
         Plaintiff(s),        §
                              §
v.                            §                                    7:20-cv-00251
                                                             No. ______________
                              §
TURBO DRILL INDUSTRIES, INC., §
MYLES WOLOSHYN AND SHELDON §
RITCHIE                       §
                              §
         Defendants.          §

            PLAINTIFF NICHOLAS KENNEDY’S ORIGINAL COMPLAINT

       Plaintiff Nicholas Kennedy (referred to as “Kennedy”) brings this action under 29

U.S.C. § 216(b) individually and on behalf of all current and former employees of Defendants

Turbo Drill Industries, Inc. (referred to as “TDI”), Myles Woloshyn (referred to as

“Woloshyn”) and Sheldon Ritchie (referred to as “Ritchie”) (hereinafter collectively referred

to as “Defendants”) who were paid on a salary-plus-daily-rate basis during the past three years

to recover back wages, liquidated damages, attorney’s fees and costs under the Fair Labor

Standards Act of 1938, 29 U.S.C. §§ 201-219 (“FLSA”).

                                      I. Nature of Suit

       1.     Kennedy’s claims arise under the FLSA.
             Case 7:20-cv-00251 Document 1 Filed 10/27/20 Page 2 of 13




       2.     The FLSA was enacted to eliminate “labor conditions detrimental to the

maintenance of the minimum standard of living necessary for health, efficiency, and general

well-being of workers … .” 29 U.S.C. § 202(a).

       3.     To achieve its humanitarian goals, the FLSA defines appropriate pay deductions

and sets overtime pay, minimum wage and recordkeeping requirements for covered employers.

29 U.S.C. §§ 206(a), 207(a), 211(c).

       4.     TDI, Woloshyn and Ritchie violated the FLSA by employing Kennedy and

other similarly situated employees “for a workweek longer than forty hours [but refusing to

compensate them] for [their] employment in excess of [forty] hours … at a rate not less than

one and one-half times the regular rate at which [they were or are] employed.” 29 U.S.C. §

207(a)(1).

       5.     TDI, Woloshyn and Ritchie willfully violated the FLSA because it knew or

showed a reckless disregard for whether its pay practices were unlawful.

       6.     Kennedy brings this action under 29 U.S.C. § 216(b) individually and on behalf

of all current and former employees of TDI, Woloshyn and Ritchie who were paid on a salary

and/or a day-rate basis during the past three years.

                                  II. Jurisdiction & Venue

       7.     This action arises under a federal statute, the FLSA. 28 U.S.C. § 1331 (federal-

question jurisdiction).




                                             -2-
                Case 7:20-cv-00251 Document 1 Filed 10/27/20 Page 3 of 13




          8.     Venue is proper in this district and division because a substantial part of the

events or omissions giving rise to Kennedy’s claim occurred in this district and division. 28

U.S.C. § 1391(b)(2).

                                           III. Parties

          9.     Kennedy is an individual who resides in Jackson County, Mississippi and who

was employed by TDI during the last three years.

          10.    TDI is a Texas Corporation that may be served with process by serving its

registered agent:

                                       Kenneth H. Holt
                              3200 Southwest Freeway, Suite 3200
                                    Houston, Texas 77027

Alternatively, if the registered agent of TDI cannot with reasonable diligence be found at the

company’s registered office, TDI may be served with process by serving the Texas Secretary

of State. See, Tex. Bus. Org. Code §§ 5.251-5.254; see also, Tex. Civ. Prac. & Rem. Code §

17.026.

          11.    Myles Woloshyn is an individual and may be served with process at:

                                        Myles Woloshyn
                                    1125 Beach Airport Drive
                                       Conroe, TX 77302

Alternatively, Myles Woloshyn may be served with process pursuant to the TEX. CIV. PRAC.

& REM. CODE § 17.021 by serving an agent or clerk employed at his office or place of business

because this action grows out of or is connected with the business he transacts in this state.

          12.    Sheldon Ritchie is an individual and may be served with process at:


                                               -3-
             Case 7:20-cv-00251 Document 1 Filed 10/27/20 Page 4 of 13




                                       Sheldon Ritchie
                                    2709 Magenta Meadow
                                     Conroe, Texas 77304

Alternatively, Sheldon Ritchie may be served with process pursuant to the TEX. CIV. PRAC.

& REM. CODE § 17.021 by serving an agent or clerk employed at his office or place of business

because this action grows out of or is connected with the business he transacts in this state.

       13.    An allegation that Defendants committed any act or omission should be

construed to mean the company’s officers, directors, vice-principals, agents, servants or

employees committed such act or omission and that, at the time such act or omission was

committed, it was done with the full authorization, ratification or approval of Defendants or

was done in the normal course and scope of employment of Defendants’ officers, directors,

vice-principals, agents, servants or employees.

                                           IV. Facts

       14.    Defendants manufacture and supply downhole drilling products and services

throughout the United States. See generally, Turbo Drill Industries Inc.—Turbo Drill

Industries, http://www.turbodrillind.com (last visited Oct. 26, 2020).

       15.    Defendants do business in the territorial jurisdiction of this Court.

       16.    Defendants employed Kennedy from July 2018 to July 2020.

       17.    Defendants employed Kennedy as a directional driller.

       18.    Woloshyn is the president and CEO of TDI and was also Kennedy’s employer.

       19.    Ritchie is the COO of TDI and was also Kennedy’s employer.




                                              -4-
             Case 7:20-cv-00251 Document 1 Filed 10/27/20 Page 5 of 13




       20.     Woloshyn and Ritchie are responsible for TDI’s pay practices and exercises

substantial control over TDI’s finances and operations. Accordingly, Woloshyn and Ritchie

are individually liable for TDI’s illegal pay practices alleged herein.

       21.     Woloshyn and Ritchie implemented TDI’s pay practices and retain control over

those practices. Among other things, Woloshyn and Ritchie had authority to set rates and

methods of paying TDI employees, including Kennedy.

       22.     As the president, CEO and COO of TDI, Woloshyn and Ritchie had authority

over TDI’s personnel decisions such as the hiring and firing of TDI employees, as well as

determining employee work schedules.

       23.     As a directional driller, Kennedy was responsible for operating various tools and

machinery and day-to-day wellsite work at drilling sites.

       24.     During Kennedy’s employment with Defendants, he was engaged in commerce

or in the productions of goods for commerce.

       25.     During Kennedy’s employment with Defendants, the company had employees

engaged in commerce or in the production of goods for commerce.

       26.     During Kennedy’s employment with Defendants, the company had employees

handling, selling or otherwise working on goods or materials that had been moved in or

produced for commerce by others.

       27.     During Kennedy’s employment with Defendants, the company had an annual

gross volume of sales made or business done of at least $500,000.

       28.     Defendants paid Kennedy on salary-plus-daily-rate basis.


                                              -5-
             Case 7:20-cv-00251 Document 1 Filed 10/27/20 Page 6 of 13




       29.    Defendants paid Kennedy on a bi-weekly basis by direct deposit.

       30.    During Kennedy’s employment with Defendants, he regularly worked in excess

of forty hours per week.

       31.    Defendants knew or should have known that Kennedy worked in excess of forty

hours per week.

       32.    Defendants did not pay Kennedy for the hours he worked in excess of forty per

week “at a rate not less than one and one-half times the regular rate at which he [was]

employed.” 29 U.S.C. § 207(a)(1).

       33.    Instead, Defendants paid Kennedy on a salary-plus-daily-rate basis.

       34.    Kennedy was not exempt from the maximum hour requirements of the FLSA.

       35.    As a directional driller, Kennedy’s primary duties were nonexempt.

       36.    As a directional driller, Kennedy’s primary duties did not include office or

nonmanual work.

       37.    As a directional driller, Kennedy’s primary duties were not directly related to

the management or general business operations of Defendants or its customers.

       38.    As a directional driller, Kennedy’s primary duties did not differ substantially

from the duties of traditionally nonexempt hourly workers.

       39.    As a directional driller, Kennedy did not, in performing his primary duties,

regularly exercise discretion and independent judgment with respect to matters of significance.

       40.    As a directional driller, Kennedy was, instead, required to follow Defendants’

policies, practices and procedures.


                                             -6-
             Case 7:20-cv-00251 Document 1 Filed 10/27/20 Page 7 of 13




       41.    As a directional driller, Kennedy did not have any independent authority to

deviate from Defendants’ policies, practices and procedures.

       42.    Defendants knew or should have known that Kennedy was not exempt from the

maximum hour requirements of the FLSA.

       43.    Defendants willfully violated the FLSA because it knew or showed a reckless

disregard for whether its pay practices were unlawful.

       44.    During Kennedy’s employment with Defendants, the company did not maintain

accurate time and pay records for Kennedy as required by 29 U.S.C. § 211(c) and 29 C.F.R.

pt. 516.

       45.    During Kennedy’s employment with Defendants, the company did not post and

keep posted the notice required by 29 C.F.R. § 516.4.

       46.    Defendants continued the pay practice(s) complained of by Kennedy without

investigation after being put on notice that the pay practice(s) violated the FLSA.

       47.    Defendants have a history of FLSA violations that put the company on actual

notice of the requirements of the FLSA.

       48.    Prior to this lawsuit, Defendants conducted on or more internal investigations

which revealed violations similar to the one(s) complained of by Kennedy.

       49.    Because Defendants willfully violated the FLSA, the company is liable to

Kennedy for any FLSA violations that occurred during the last three years. 29 U.S.C. § 255(a).

       50.    As a result of the FLSA violation(s) described above, Defendants are liable to

Kennedy for back wages, liquidated damages and attorney’s fees and costs. 29 U.S.C. § 216(b).


                                            -7-
             Case 7:20-cv-00251 Document 1 Filed 10/27/20 Page 8 of 13




       51.    All employees employed by Defendants during the last three years are similarly

situated to Kennedy because they (1) have similar job duties; (2) regularly worked or work in

excess of forty hours per week; (3) were or are not paid overtime for the hours they worked or

work in excess of forty per week as required by 29 U.S.C. § 207(a)(1); and (4) are entitled to

recover back wages, liquidated damages and attorney’s fees and costs from Defendants under

29 U.S.C. § 216(b).

                                     V. Count One—
                  Failure to Pay Overtime in Violation of 29 U.S.C. § 207

       52.    Kennedy adopts by reference all of the facts set forth above. See, Fed. R. Civ.

P. 10(c).

       53.    During Kennedy’s employment with Defendants, he was a nonexempt

employee.

       54.    As a nonexempt employee, Defendants was legally obligated to pay Kennedy

“at a rate not less than one and one-half times the regular rate at which he [was] employed[]”

for the hours he worked in excess of forty per week. 29 U.S.C. § 207(a)(1).

       55.    Defendants did not pay Kennedy “at a rate not less than one and one-half times

the regular rate at which he [was] employed[]” as required by 29 U.S.C. § 207(a)(1).

       56.    Instead, Defendants paid Kennedy on a salary-plus-daily-rate basis.

       57.    If Defendants classified Kennedy as exempt from the maximum hour

requirements of the FLSA, he was misclassified.




                                            -8-
             Case 7:20-cv-00251 Document 1 Filed 10/27/20 Page 9 of 13




       58.    As a result of the FLSA violation(s) described above, Defendants are liable to

Kennedy for back wages equal to the difference between what the company should have paid

and what it actually paid.

                                     VI. Count Two—
                  Willful Violation of the FLSA Under 29 U.S.C. § 255(a)

       59.    Kennedy adopts by reference all of the facts set forth above. See, Fed. R. Civ.

P. 10(c).

       60.    Defendants willfully violated the FLSA because it knew or showed a reckless

disregard for whether its pay practices were unlawful.

       61.    During Kennedy’s employment with Defendants, the company did not maintain

accurate time and pay records for Kennedy as required by 29 U.S.C. § 211(c) and 29 C.F.R.

pt. 516.

       62.    Because Defendants willfully violated the FLSA, the company is liable to

Kennedy for any FLSA violations that occurred during the last three years. 29 U.S.C. § 255(a).

                                   VII. Count Three—
                  Collective Action Allegations Under 29 U.S.C. § 216(b)

       63.    Kennedy adopts by reference all of the facts set forth above. See, Fed. R. Civ.

P. 10(c).

       64.    On information and belief, other employees of Defendants have been victimized

by the FLSA violation(s) described above.




                                            -9-
             Case 7:20-cv-00251 Document 1 Filed 10/27/20 Page 10 of 13




       65.     These employees are similarly situated to Kennedy because, during the relevant

time period, they held similar positions and were compensated in a similar manner, which, as

explained above, violates the FLSA.

       66.     Defendants’ unlawful policies or practices, which are described above, are

generally applicable policies or practices and do not depend on the personal circumstances of

the putative class members.

       67.     Since Kennedy’s experiences are typical of the experiences of the putative class

members, collective action treatment is appropriate. See, 29 U.S.C. § 216(b).

       68.     For these reasons, Kennedy requests that the Court certify this case as a

collective action under 29 U.S.C. § 216(b) and authorize notice regarding its pendency and

the right to join it to the following class:

               All employees employed by Defendants’ during the last three
               years at any location in the United States who worked more than
               forty hours in any one or more workweeks and who were paid on
               a salary-plus-daily-rate basis.

       69.     Defendants are liable to Kennedy and the putative class members for back wages

equal to the difference between what the company should have paid and what it actually paid.

       70.     Kennedy has retained counsel who are well-versed FLSA collective action

litigation and who are prepared to litigate this matter vigorously on behalf of him and all other

putative class members.




                                               - 10 -
             Case 7:20-cv-00251 Document 1 Filed 10/27/20 Page 11 of 13




                                    VIII. Count Four—
            Liquidated Damages, Attorney’s Fees & Costs Under 29 U.S.C. § 216(b)

       71.        Kennedy adopts by reference all of the facts set forth above. See, Fed. R. Civ.

P. 10(c).

       72.        Kennedy is authorized to recover liquidated damages on his claims by statute.

29 U.S.C. § 216(b).

       73.        Kennedy is authorized to recover attorney’s fees and costs on his claims by

statute. 29 U.S.C. § 216(b).

       74.        Kennedy has retained the professional services of the undersigned attorneys.

       75.        Kennedy has complied with the conditions precedent to recovering attorney’s

fees and costs.

       76.        Kennedy has incurred or may incur attorney’s fees and costs in bringing this

lawsuit.

       77.        The attorney’s fees and costs incurred or that may be incurred by Kennedy were

or are reasonable and necessary.

       78.        Defendants are liable to Kennedy and the putative class members for liquidated

damages, attorney’s fees and costs by reason of the FLSA violations described above. 29

U.S.C. § 216(b).

                                         IX. Relief Sought

   79. Kennedy demands the following relief:

                  a. an order allowing this action to proceed as a collective action under 29
                     U.S.C. § 216(b);


                                               - 11 -
Case 7:20-cv-00251 Document 1 Filed 10/27/20 Page 12 of 13




  b. an incentive award for Kennedy for serving as class representative if the
     Court allows this action to proceed as a collective action under 29 U.S.C. §
     216(b);

  c. judgment against Defendants in Kennedy’s favor both individually and on
     behalf of the putative class members for back wages, liquidated damages and
     attorney’s fees, plus interest and costs; and

  d. all other relief and sums that may be adjudged against Defendants in
     Kennedy’s favor both individually and on behalf of the putative class
     members.




                               - 12 -
          Case 7:20-cv-00251 Document 1 Filed 10/27/20 Page 13 of 13




                                             Respectfully Submitted,

                                             MOORE & ASSOCIATES
                                             Lyric Centre
                                             440 Louisiana Street, Suite 675
                                             Houston, Texas 77002-1063
                                             Telephone: (713) 222-6775
                                             Facsimile: (713) 222-6739


                                             By:
                                                   Melissa Moore
                                                   State Bar No. 24013189
                                                   melissa@mooreandassociates.net
                                                   Curt Hesse
                                                   State Bar No. 24065414
                                                   curt@mooreandassociates.net

                                             ATTORNEYS FOR PLAINTIFF


Of Counsel:

Renu Tandale
State Bar No. 24107417
renu@mooreandassociates.net




                                    - 13 -
